Title: From Thomas Jefferson to Henry Knox, with Jefferson’s Note, 15 November 1793
From: Jefferson, Thomas
To: Knox, Henry



Nov. 15. 1793.

Th: Jefferson, with his respects to Genl. Knox, has the honor to inclose for his examination and amendment a letter to Mr. Hammond on the subject of the Roehampton, which has already been examined and approved by the Secy. of the Treasury and Atty. genl. Should Genl. Knox propose no amendment, Th:J. will be obliged to him to stick a wafer in the cover, and send it on to the post office. Should he think it of any consequence to send a copy to Govr. T. Lee, in order to explain to him and the council the reason of the new enquiries to be made into the condition of the Industry, Genl. Knox’s clerk shall have the press copy retained here, to take a copy from.
[Note by TJ:]
After writing the above and inclosing the letter to Mr. H. it was recollected that Genl. Knox was to set out this day Friday for Trenton. This note was therefore opened and the letter sent to Mr. Hammond, to avoid the delay which would be occasioned.
